UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KIMBERLY L. RILEY; LAURA CARROS,
Plaintiffs-Appellants,

v.
                                                                 No. 95-1294
TECHNICAL AND MANAGEMENT
SERVICES CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-93-3518-AW)

Argued: February 1, 1996

Decided: March 12, 1996

Before WILKINSON, Chief Judge, HAMILTON, Circuit Judge,
and STAMP, Chief United States District Judge for the Northern
District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Richard Lee Swick, SWICK & SHAPIRO, P.C., Wash-
ington, D.C., for Appellants. Susan Rebecca Podolsky, JENNER &
BLOCK, Washington, D.C., for Appellee. ON BRIEF: Diane Bod-
ner, SWICK & SHAPIRO, P.C., Washington, D.C., for Appellants.
Brent R. Rushforth, Mark D. Harris, JENNER & BLOCK, Washing-
ton, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants, Kimberly Riley (Riley) and Laura Carros (Carros),
both women, appeal the district court's entry of summary judgment
in favor of the appellee, Technical & Management Services Corpora-
tion (TAMSCO), in their joint action alleging employment discrimi-
nation based on sex and employer retaliation in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17
(West 1994 and Supp. 1995). Finding no error, we affirm.

I.

TAMSCO, located in Beltsville, Maryland, offers specialized man-
agement and technical services and support to the private sector and
the federal government in the areas of program and operations man-
agement, computer sciences, engineering support services, and inte-
grated logistic support. In September 1985, the United States Coast
Guard awarded TAMSCO a contract to develop and maintain a com-
puterized system known as the Aviation Computerized Maintenance
System (ACMS) that would track, report, and schedule all mainte-
nance activities on Coast Guard aircraft.

Within TAMSCO, both Carros and Riley held positions connected
with the ACMS contract. Carros was a senior program control ana-
lyst, responsible for administration of the contract (budget planning,
deliverables tracking, etc.). Riley was the system administrator. As
system administrator, she managed the computer system that housed
the database containing the maintenance records for the Coast Guard
aircraft. Accordingly, she was responsible for safeguarding the data-
base and backing-up the computer system.

The present civil action stems from a series of events at TAMSCO
that began in May 1992. In that month, Carros and Riley met with

                    2
Margaret Harrison, TAMSCO's Director of ADP Services and Soft-
ware Development, to report what they considered significant morale
problems at TAMSCO. Specifically, Carros and Riley reported that
women at that office were troubled by graphic sexual comments made
by certain TAMSCO employees.

Furthermore, in May 1992, TAMSCO promoted Ben Davis to the
position of technical manager of the entire ACMS program. Carros
contends that she was qualified for the position, but that TAMSCO
denied her the opportunity to compete for it because she was a
woman.

Also in May 1992, the Coast Guard, which under the ACMS con-
tract reimbursed TAMSCO for the hourly labor costs associated with
TAMSCO's execution of the ACMS contract, became concerned
about staff inefficiencies, particularly the inefficiencies of Carros and
Riley. The Coast Guard promptly expressed its concerns to TAMSCO
and asked TAMSCO to explore new ways to improve staff efficiency.

After conducting a thorough examination of the entire ACMS pro-
gram, which included comparing the duties and salaries of TAMSCO
employees assigned to the ACMS contract with those of other TAM-
SCO employees performing similar duties under other contracts,
TAMSCO concluded that several staff positions were not cost effec-
tive. Carros and Riley held two of those positions.

On July 17, 1992, the Coast Guard approved a TAMSCO proposal
to streamline the staff under the ACMS contract. The streamlining
plan, which became effective on August 1, 1992, provided for, among
other things, the lay-off of a male employee on the ACMS program-
ming staff and the leaving vacant of a position formerly held by a
male employee on the ACMS staff, while dividing the responsibilities
among other employees. The streamlining plan also reduced the cost
of Carros' and Riley's positions to a level commensurate with the job
responsibilities and average market value of equivalent services.

Consequently, in July 1992, TAMSCO informed Carros and Riley
that each could either reduce her total work hours (Carros by twenty
and Riley by ten) while maintaining the same hourly rate of pay or
retain a forty-hour work week and reduce her hourly rate of pay.

                     3
TAMSCO further informed Carros and Riley that in the event either
chose to work fewer hours, it would employ its best efforts to find
other work within TAMSCO to fill a forty-hour week. Each plaintiff
chose to reduce her work hours.

Within a few months, Carros and Riley no longer worked for
TAMSCO. Carros contends that soon after she began working the
reduced hours, her supervisors began to unfairly criticize her work
and work habits, creating an intolerable working environment that
prompted her to resign in September 1992. Shortly thereafter, TAM-
SCO terminated Riley. The stated reason was that she failed to store
a full back-up copy of the ACMS computer system off-site as TAM-
SCO policy required.

Subsequently, Carros and Riley filed a charge of discrimination
with the Equal Employment Opportunity Commission (EEOC), alleg-
ing discrimination based on their sex. After receiving their right to sue
letters, Carros and Riley then brought this action in the United States
District Court for the District of Maryland. In their complaint, both
Carros and Riley alleged that TAMSCO reduced their hours because
they were women and later discharged them for the same reason. In
addition, Carros alleged that TAMSCO refused to promote her to the
position of technical manager of the entire ACMS program because
she was a woman. TAMSCO moved for summary judgment and Car-
ros and Riley raised for the first time the allegation that TAMSCO's
actions were also motivated by retaliatory animus in response to their
complaints of graphic sexual comments to Margaret Harrison in May
1992.

After holding a hearing on Carros' and Riley's claims, the district
court granted summary judgment in favor of TAMSCO on all claims,
holding that under the evidence presented there was no genuine issue
as to any material fact and that TAMSCO was entitled to judgment
as a matter of law. See Fed. R. Civ. P. 56(c).

II.

Our review of the briefs and consideration of the arguments of the
parties have revealed that this appeal is without merit. Accordingly,
we affirm the judgment of the district court for the reasons stated in

                    4
that court's persuasive opinion. Riley, et al. v. Technical and Manage-
ment Service Corp., No. CA-93-3518 (D. Md. Jan. 29, 1995).

AFFIRMED

                    5